          Case 1:19-cr-00077-JB Document 122 Filed 03/06/20 Page 1 of 1


                                                                         uNrrED   r{}.Lurl
                       rN rHE UNrrED SrArES DrsrRrcr .or#b&1il*151f';1il:,;?i.'J'
                         FOR THE DISTRICT OF NEW MEXICO
                                                              [/AR                       6 2020
                                                                           TVITCT
UNITED STATESOF         AMERICA,                                                  'frlH,fl-FEas
                       Plaintiff,
vs.

MICHAEL NISSEN,
                       Defendant.                                     No. 19-cr-00077-JB

                                            ORDER

       THIS MATTER having come before the Court for hearing on January 15,2020 on

Defendant's Motion to Withdraw as Counsel [doc. 100]. The Court, having reviewed the Motion

and having heard from the parties at the hearing on the Motion, and having been otherwise duly

advised, finds that the Motion is well-taken and should be granted.

       IT IS THEREFORE ORDERED that Defendant's Motion to Withdraw                  as Counsel is

GRANTED.

       IT IS FURTHER ORDERED new CJA counsel shall be appointed to represent

Defendant in this matter.




                                                               STATES D
